Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/27/2021 has been entered. Claims 1-2 and 5-20 remain pending in the application.  Applicant’s amendments to the Drawings and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 04/27/2021. New grounds of rejection necessitated by amendments are discussed below.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kauer et al. (US 20040106211 A1, hereinafter “Kauer”) in view of Kreno et al. (Kreno et al., “Metal-Organic Framework Materials as Chemical Sensors”, 2011, Chemical Reviews, 112, p1105-1125. Hereinafter “Kreno”).
Regarding claim 1, Kauer teaches a molecule detecting apparatus comprising: 
a light source (Fig. 8, “LED Array”); a fluorescent layer (Fig. 8, “Sensor Sites”; paragraph [0073] teaches the sensor elements give rise to fluorescence responses when exposed to target analytes) capable of emitting different fluorescence depending on a kind of a target molecule captured when being irradiated with light from the light source (paragraphs [0068] and [0069] teach that a sensor array can have different dye materials with different analyte sensitivities and response spectra); and a
 photodetector (Fig. 8, “Photodiode Array”) capable of detecting fluorescence, wherein the photodetector is an array of an avalanche photodiode (paragraph [0178], “highly sensitive avalanche photodiodes”) capable of operating in Geiger mode.
While Kauer teaches that dye-polymer sensors are used to detect gases (paragraphs [0073] and [0119], “odors”), such as 2,4-dinitrotoluene (paragraph [0318]), methanol, amyl acetate, acetone, or dinitrobenzene (paragraph [0325]); 
Kauer fails to teach wherein the fluorescent layer contains a metal organic framework having pores in nano order configured to accommodate gas molecules, and having a plurality of two-dimensional layered frameworks formed of a metal ion and a first ligand having a carboxyl group and the layered frameworks are crosslinked to each other by a second ligand having a pyridyl group, an imidazole group, or an amino group.
Kreno teaches a review of metal organic framework materials as chemical sensors (title) wherein metal organic frameworks are unparalleled in their degree of tenability and structural diversity as well as their range of chemical and physical properties (page 1105, left column, first paragraph) and have shown excellent potential for detecting organic molecules and ions (page 1121, left column, first full paragraph). Kreno teaches there are needs for sensitive and selective detection of gas and vapor phase analytes (page 1105, right column, first full paragraph) and that metal organic frameworks can overcome many of the challenges of selectivity that plague other sensor materials, such as polymeric films, and also are thermally 
Since Kreno teaches a sensor device detecting similar gas molecules as Kauer (i.e. 2,4-dinitrotoluene), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kauer to incorporate the teachings of Kreno to provide the fluorescent layer containing a metal organic framework having pores in nano order configured to accommodate gas molecules, and having a plurality of two-dimensional layered frameworks formed of a metal ion and a first ligand having a carboxyl 
Note that the functional recitations that describe the fluorescent layer, pores, and photodetector are interpreted as an intended use of the claimed molecule detecting apparatus and are given patentable weight to the extent which effects the structure of the claimed molecule detecting apparatus. The prior art structure is capable of performing the intended use.
Note that “nano order” is interpreted broadly as a nanoscale size. Kreno teaches by reference to Lan (Lan, page 2335, first full paragraph) the Zn-based MOF have pore-sizes around 7.8 angstrom, or 0.75 nm, which is interpreted as pores of nano order. Further, the instant application recites “…nano order, can accommodate gas molecules such as H2 and CO2. Both H2 and CO2 have sizes smaller than 0.75 nm, therefore Lan’s MOF have pores in “nano order”.
Regarding claim 5, Kauer in view of Kreno teach all the elements of the current invention as stated above. Kauer in view of Kreno wherein the metal ion a zinc ion (see claim 1 above, “Zn”; Kreno, page 1109, right column, last paragraph).
Regarding claim 6, Kauer in view of Kreno teach all the elements of the current invention as stated above. Kauer in view of Kreno teach wherein the metal ion is a zinc ion (see claim 1 above, “Zn”; Kreno, page 1109, right column, last paragraph), the first ligand is at least 
Regarding claim 13, Kauer in view of Kreno teach all of the elements of the current invention as stated above. Kauer further teaches wherein at least two light detecting elements included in the photodetector have different light receiving sensitivities from each other (paragraphs [0068]-[0069] teaches “cross-reactive sensor arrays” can have different dye materials with different analyte sensitivities and response spectra).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kauer in view of Kreno as applied to claim 1 above, and further in view of Vo-Dinh et al. (US 6197503 B1, hereinafter “Vo-Dinh”).
Regarding claim 2, Kauer in view of Kreno teach all the elements of the current invention as stated above. Kauer in view of Kreno fail to teach wherein an excitation light cut filter is provided between the fluorescent layer and the photodetector to be in contact with the fluorescent layer and the photodetector (rather, Kauer, Fig. 13a teaches an emission filter is provided between the sensor array and the photodiode).
 Vo-Dinh teaches a molecule detecting apparatus (Fig. 1) comprising a fluorescent layer (106), an array of avalanche photodiodes (108; column 10, lines 25-30), and a light-emitting diode (column 3; lines 59-61). Vo-Dinh teaches an excitation light cut filter (Fig. 1, element 107) is provided between the fluorescent layer (106) and the photodetector (108) to be in contact 
Since Vo-Dinh detects fluorescence using an array of avalanche photodiodes, similar to Kauer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kauer in view of Kreno to incorporate the teachings of Vo-Dinh to provide an excitation light cut filter is provided between the fluorescent layer and the photodetector to be in contact with the fluorescent layer and the photodetector. Doing so would utilize known configurations of optical detection, as taught by Vo-Dinh, which would have a reasonable expectation of successfully separating incident light from emitted light to improve detection. Furthermore, it would have been obvious to choose the specific structure of optical filters from finite, number of identified, predictable arrangements of optical filters, i.e., it would have been obvious to try the specific structure of the excitation light cut filter to optimize fluorescence detection. 


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kauer in view of Kreno as applied to claim 1 above, and further in view of Farha et al. (US 20100170395 A1, hereinafter “Farha”). 
Regarding claim 7, Kauer in view of Kreno teach all the elements of the current invention as stated above. Kauer in view of Kreno teach the metal organic framework has a zinc ion (see claim 1 above, “Zn”; Kreno, page 1109, right column, last paragraph) and a bidentate ligand (see claim 1 above, “bpdc=4,4’-bippenyldicarboxylate”; Kreno, page 1109, right column, 
Farha teaches tetratopic carboxylic acid phenyl for use in metal organic framework compounds that are useful in gas storage, sensing, biological imaging and gas adsorption and separation (abstract). Farha teaches a metal organic framework has a zinc ion (claim 5; paragraph [0010]) and a tetradentate ligand bonded to the zinc ion (paragraph [0008] and [0010] teaches tetracarboxylic acid bonded with a zinc ion, which forms metal organic framework). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kauer in view of Kreno to incorporate the teachings of Farha to provide the metal organic framework with a tetradentate ligand bonded to the zinc ion. Doing so would utilize known ligands for metal organic frameworks that would have a reasonable expectation of improving the metal organic framework compounds for use in gas storage, sensing, biological imaging and gas adsorption and separation as taught by Farha.
Regarding claim 8, Kauer in view of Kreno and Farha teach all of the elements of the current invention as stated above. Kauer in view of Kreno and Farha teach the bidentate ligand is 1,2-di(4-pyridyl)ethylene (see claim 1 above, “bpee=1,2-bipyridylethene”; Kreno, page 1109, right column, last paragraph). Kauer in view of Kreno and Farha fail to teach wherein the tetradentate ligand is at least one tetradentate ligand selected from the group listed in claim 8.
Farha teaches metal organic frameworks that comprise the tetradentate ligand that is 1,2,4,5-tetrakis(4-carboxyphenyl)benzene (paragraph [0008]).

Regarding claim 9, Kauer in view of Kreno teach all the elements of the current invention as stated above.  Kauer in view of Kreno fail to teach wherein unit cells of the metal organic framework are intertwined in a chain shape.
It appears that Kreno teaches wherein unit cells of the metal organic framework are intertwined in a chain shape (page 1109, right column, last paragraph, “two fluorescent Zn-based MOFs”) by reference to Lan et al. (Lan et al., “A Luminescent Microporous Metal–Organic Framework for the Fast and Reversible Detection of High Explosives”, 2009, Angew. Chem. Int. Ed., 48, p2334-2338). Kreno teaches the metal organic framework displays unparalleled sensitivity to 2,3-dimethyl-2,3-dinitrobutane, and can be recoverable by heating (page 1110, left column, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kauer in view of Kreno to further incorporate the teachings of Kreno to provide unit cells of the metal organic framework intertwined in a chain shape. Doing so would utilize known structures of metal organic frameworks that would 
If it determined that Kreno fails to teach wherein unit cells of the metal organic framework are intertwined in a chain shape, Farha teaches tetratopic carboxylic acid phenyl for use in metal organic framework compounds that are useful in gas storage, sensing, biological imaging and gas adsorption and separation (abstract). Farha teaches a metal organic framework has a zinc ion (claim 5; paragraph [0010]) and a tetradentate ligand bonded to the zinc ion (paragraph [0008] and [0010] teaches tetracarboxylic acid bonded with a zinc ion as a metal organic framework. Farha teaches the metal organic framework intertwined in a chain shape (Fig. 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kauer in view of Kreno to incorporate the teachings of Farha to provide the unit cells of the metal organic framework intertwined in a chain shape. Doing so would utilize known structures for metal organic frameworks that would have a reasonable expectation of improving the metal organic framework compounds for use in gas storage, sensing, biological imaging and gas adsorption and separation as taught by Farha.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kauer in view of Kreno as applied to claim 1 above, and further in view of Leiner et al. (EP 0354204 A2, hereinafter “Leiner”).
Regarding claim 10, Kauer in view of Kreno teach all of the elements of the current invention as stated above. While Kauer teaches that the photodetector is immobilized on 
Leiner teaches an optical sensor (abstract; Fig. 2) comprising a fluorescent layer (6, 7, 8) comprising fluorescent indicators (3) and a translucent polymer (element 7, “hydrogel layer” and element 8, “silicone-polycarbonate copolymer film”; paragraph [0027] teaches hydrogel layer 7 is pigmented with activated carbon, which is interpreted as a translucent polymer).  Leiner teaches the translucent polymer allows for optical isolation, for example to shield ambient light, scattered light or fluorescent light from the sample (paragraph [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kauer in view of Kreno to incorporate the teachings of Leiner to provide the fluorescent layer further containing a translucent polymer. Doing so would utilize well-known structures of sensors that would have a reasonable expectation of protecting a sensor while allowing for optical isolation, which would improve the detecting ability of the apparatus and improve the durability of the apparatus.
Regarding claim 11, Kauer in view of Kreno and Leiner teach all of the elements of the current invention as stated above. Kauer in view of Kreno and Leiner fail to explicitly teach wherein a permeability of the translucent polymer to CO2, N2, O2, CH4, and H2 at room temperature is 10 x 10-1 (cm3(STP)cm/cm2 *s*cmHg) or more. 
Leiner teaches the translucent polymer is permeable to O2 and CO2 (paragraphs [0018] and [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kauer in view of Kreno and Leiner to further 2, N2, O2, CH4, and H2 at room temperature is 10 x 10-1 (cm3(STP)cm/cm2 *s*cmHg) or more. Doing so would utilize well-known structures of polymers in the art of gas sensing that would have a reasonable expectation of successfully allowing a desired gas to be measured to permeate through the polymer and react with an indicator or dye. Doing so would also provide protection to the apparatus which would improve the durability of the apparatus.
Regarding claim 12, Kauer in view of Kreno and Leiner teach all of the elements of the current invention as stated above. Kauer in view of Kreno and Leiner teach wherein the translucent polymer includes a silicone polymer (see above claim 10; Leiner, Fig. 2, element 8, “silicone-polycarbonate copolymer film”). 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kauer in view of Kreno as applied to claim 13 above, and further in view of Natsuaki et al. (WO 2017094277 A1, hereinafter “Natsuaki”).
Regarding claim 14 Kauer in view of Kreno teach all of the elements of the current invention as stated above. Kauer in view of Kreno fail to explicitly teach wherein the light receiving sensitivities are different from each other as impurity concentrations in the two light detecting elements are different from each other. 
Natsuaki teaches an avalanche photodiode (abstract) that improves the leakage current characteristics of the photodiode (paragraph [0006]). Natsuaki teaches that impurity concentration of the photodiode have a great influence on the sensitivity of the photodiode, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kauer in view of Kreno to incorporate the teachings of Natsuaki to provide the light receiving sensitivities are different from each other as impurity concentrations in the two light detecting elements are different from each other. Doing so would utilize known methods to change the light receiving sensitivities of photodiodes that would have a reasonable expectation of successfully improving leakage current characteristics of the photodiodes and optimizing the apparatus as taught by Natsuaki. 
Regarding claim 15, Kauer in view of Kreno teach all of the elements of the current invention as stated above. Kauer in view of Kreno fail to explicitly teach wherein the light receiving sensitivities are different from each other as depths of impurities in the two light detecting elements are different from each other.
Natsuaki teaches an avalanche photodiode (abstract) that improves the leakage current characteristics of the photodiode (paragraph [0006]). Natsuaki teaches that impurity depth of the photodiode have a great influence on the sensitivity of the photodiode, wherein the impurity concentration is optimized so that the desired performance can be obtained (paragraph [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kauer in view of Kreno to incorporate the teachings of Natsuaki to provide the light receiving sensitivities are different from each other as depths of impurities in the two light detecting elements are different from each other. Doing so .

Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kauer in view of Kreno as applied to claim 1 above and further in view of Natsuaki. 
Regarding claim 16, Kauer in view of Kreno teach all of the elements of the current invention as stated above. Kauer further teaches wherein the photodetector includes at least a first light detecting element including a first semiconductor layer and a second semiconductor layer provided on the first semiconductor layer (Fig. 8 and paragraph [0178] teach the photodetector comprises an array of avalanche photodetectors, wherein one avalanche photodetector is interpreted as the first light detecting element. One of ordinary skill would appreciate that avalanche photodetectors have first semiconductor layer and a second semiconductor layer provided on the first semiconductor layer); and a second light detecting element including a third semiconductor layer and a fourth semiconductor layer provided on the third semiconductor layer (Fig. 8 and paragraph [0178] teach the photodetector comprises an array of avalanche photodetectors, wherein one avalanche photodetector is interpreted as the second light detecting element. One of ordinary skill would appreciate that avalanche photodetectors have third semiconductor layer and a fourth semiconductor layer provided on the third semiconductor layer). While Kauer teaches wherein at least two light detecting elements included in the photodetector have different light receiving sensitivities from each other (paragraphs [0068]-[0069] teaches “cross-reactive sensor arrays” can have different dye 
Natsuaki teaches an avalanche photodiode (abstract) that improves the leakage current characteristics of the photodiode (paragraph [0006]). Natsuaki teaches that impurity concentration of the photodiode have a great influence on the sensitivity of the photodiode, wherein the impurity concentration is optimized so that the desired performance can be obtained (paragraph [0096]). It would be appreciated by one of ordinary skill in the art that impurity concentration of a photodiode relates with a peak concentration of the photodiode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kauer in view of Kreno to incorporate the teachings of Natsuaki to provide a peak concentration of the second semiconductor layer larger than a peak concentration of the fourth semiconductor layer. Doing so would utilize known methods to change the light receiving sensitivities of photodiodes that would have a reasonable expectation of successfully improving leakage current characteristics of the photodiodes and optimizing the apparatus as taught by Natsuaki, which would allow the apparatus to detect different fluorescence emitted from the fluorescent layer.
Regarding claim 17, Kauer in view of Kreno and Natsuaki teach all of the elements of the current invention as stated above. Kauer in view of Kreno and Natsuaki teach wherein the first semiconductor layer and the third semiconductor layer contain a first-conductivity type impurity, and the second semiconductor layer and the fourth semiconductor layer contain a second-conductivity type impurity (Kauer, Fig. 8 and paragraph [0178] teaches avalanche 
Regarding claim 19, Kauer in view of Kreno and Natsuaki teach all of the elements of the current invention as stated above. Kauer in view of Kreno and Natsuaki teach wherein the photodetector further includes a third light detecting element including a fifth semiconductor layer and a sixth semiconductor layer provided on the fifth semiconductor layer (Kauer, Fig. 8 and paragraph [0178] teach the photodetector comprises an array of avalanche photodetectors, wherein one avalanche photodetector is interpreted as the third light detecting element. One of ordinary skill would appreciate that avalanche photodetectors have a fifth semiconductor layer and a sixth semiconductor layer provided on the fifth semiconductor layer). While Kauer teaches wherein at least two light detecting elements included in the photodetector have different light receiving sensitivities from each other (paragraphs [0068]-[0069] teaches “cross-reactive sensor arrays” can have different dye materials with different analyte sensitivities and response spectra), Kauer in view of Kreno and Natsuaki fail to teach wherein a peak concentration of the fourth semiconductor layer is larger than a peak concentration of the sixth semiconductor layer.
Natsuaki teaches an avalanche photodiode (abstract) that improves the leakage current characteristics of the photodiode (paragraph [0006]). Natsuaki teaches that impurity concentration of the photodiode have a great influence on the sensitivity of the photodiode, wherein the impurity concentration is optimized so that the desired performance can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Kauer in view of Kreno and Natsuaki to incorporate the teachings of Natsuaki to provide a peak concentration of the fourth semiconductor layer larger than a peak concentration of the sixth semiconductor layer. Doing so would utilize known methods to change the light receiving sensitivities of photodiodes that would have a reasonable expectation of successfully improving leakage current characteristics of the photodiodes and optimizing the apparatus as taught by Natsuaki, which would allow the apparatus to detect different fluorescence emitted from the fluorescent layer.
Regarding claim 20, Kauer in view of Kreno and Natsuaki teach all of the elements of the current invention as stated above. Kauer in view of Kreno and Natsuaki teach wherein the fifth semiconductor layer contains a first-conductivity type impurity, and the sixth semiconductor layer contains a second-conductivity type impurity (Kauer, Fig. 8 and paragraph [0178] teach avalanche photodiodes wherein one of ordinary skill in the art would appreciate would comprise p-n junctions that have p-type and n-type materials, and wherein one ordinary skill in the art would appreciate that a semiconductor layer with a p-type material conductivity impurity, interpreted as the sixth semiconductor layer, is positioned on a semiconductor layer with an n-type material conductivity impurity, interpreted as the fifth semiconductor layer).

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kauer in view of Kreno and Natsuaki as applied to claim 16 above and further Dautet et al. (US 8368159 B2, hereinafter “Dautet”).
Regarding claim 17, Kauer in view of Kreno and Natsuaki teach all of the elements of the current invention as stated above. 
If it determined that Kauer in view of Kreno and Natsuaki fail to teach wherein the first semiconductor layer and the third semiconductor layer contain a first-conductivity type impurity, and the second semiconductor layer and the fourth semiconductor layer contain a second-conductivity type impurity, Dautet teaches an array of avalanche photodiode (abstract; Figs. 3E, 6, and 7) comprising a first semiconductor layer (312, “n-type”) and a second semiconductor layer (314, “p-type”) provided on the first semiconductor layer. Dautet teaches the first semiconductor layer contain a first-conductivity type impurity (column 7, lines 40-45, “n-type”; column 3, lines 44-53) and the second semiconductor layer contain a second-conductivity type impurity (column 7, lines 40-45, “p-type”; column 3, lines 44-53). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kauer in view of Kreno and Natsuaki to incorporate the teachings of Dautet to provide the first semiconductor layer and the third semiconductor layer containing a first-conductivity type impurity, and the second semiconductor layer and the fourth semiconductor layer containing a second-conductivity type impurity. Doing so would utilize well-known structures of avalanche photodetectors that would have a reasonable expectation of successfully optimizing the performance of the apparatus.
Regarding claim 18, Kauer in view of Kreno and Natsuaki teach all of the elements of the current invention as stated above. Kauer in view of Kreno and Natsuaki fail to explicitly teach wherein a width of the second semiconductor layer is larger than a width of the first semiconductor layer, and a width of the fourth semiconductor layer is larger than a width of the third semiconductor layer. 
Dautet teaches wherein a width of the second semiconductor layer (Fig. 3E, element 314) is larger than the width of the first semiconductor layer (312).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kauer in view of Kreno and Natsuaki to provide a width of the second semiconductor layer larger than a width of the first semiconductor layer, and a width of the fourth semiconductor layer larger than a width of the third semiconductor layer. Doing so would utilize well-known structures of avalanche photodetectors that would have a reasonable expectation of successfully optimizing the performance of the apparatus.
Regarding claim 20, Kauer in view of Kreno and Natsuaki teach all of the elements of the current invention as stated above for claim 19.
If it determined that Vo- Kauer in view of Kreno and Natsuaki fail to teach wherein the fifth semiconductor layer contains a first-conductivity type impurity, and the sixth semiconductor layer contains a second-conductivity type impurity, Dautet teaches an array of avalanche photodiode (abstract; Figs. 3E, 6, and 7) comprising a first semiconductor layer (312, “n-type”) and a second semiconductor layer (314, “p-type”) provided on the first semiconductor layer. Dautet teaches the first semiconductor layer contain a first-conductivity type impurity (column 7, lines 40-45, “n-type”; column 3, lines 44-53) and the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kauer in view of Kreno and Natsuaki to incorporate the teachings of Dautet to provide the fifth semiconductor layer containing a first-conductivity type impurity, and the sixth semiconductor layer containing a second-conductivity type impurity. Doing so would utilize well-known structures of avalanche photodetectors that would have a reasonable expectation of successfully optimizing the performance of the apparatus.


Response to Arguments
Applicant’s arguments, see pages 8-10, filed 07/27/2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kauer et al. (US 20040106211 A1) in view of Kreno et al. (Kreno et al., “Metal-Organic Framework Materials as Chemical Sensors”, 2011, Chemical Reviews, 112, p1105-1125).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797